PER CURIAM.
Bryan Chad McGilton appeals the district court’s order granting summary judgment for Appellees in McGilton’s tort action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McGilton v. U.S. Xpress Enterprises, Inc., No. CA-02-117-5 (N.D.W.Va. Feb. 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED